DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 26 recites that the elements of the invention are configured to “transition from a second uncompressed state to the first uncompressed state at a target location.”  The recitation of “first uncompressed state” lacks antecedent basis such that it is inconsistent with previous limitations that recite a “first compressed” state, thereby rendering the claim indefinite since one is unsure if the “first uncompressed state” is a separate additional state configuration of the invention takes after the second uncompressed state.  The claims are also indefinite since one is unsure if the intent of the claim is meant to express that the components of the invention are configured to transition from the compressed state to the uncompressed state once at the target location as suggested by at least claim 16 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 11, 12, 15-19, 22, and 26-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Rapoport et al. (US Publication no. 2018/0117309).
In regard to claims 1, 16, and 31, Rapoport et al. describe a system and method for deploying an electrode array at a target location within a patient’s cranium through a hole formed in the patient’s cranium (para 43 and 57; a small burr hole is surgically drilled through the skull at time of implantation), comprising: obtaining an electrode 
Further in regard to claim 31, the electrode array transitions states upon being unsheathed from a retracted cannula, wherein the visualization means are used to verify positioning of the device (para 49, 61, 69, and 82).
In regard to claims 2 and 17, the electrode array of Rapoport et al. wherein, in the first compressed state, the substrate and array of electrodes have a width that is less than a width of the substrate and array of electrodes in the second uncompressed state (using figure 2C to illustrate uncompressed state and figures 3A-3B to illustrate compressed state).
In regard to claims 3 and 18, the electrode array of Rapoport et al. wherein the array of electrodes comprises a plurality of contacts 208 having associated lead wires 
In regard to claims 4 and 19, Rapoport et al. includes a mechanism for expanding the electrode array from the compressed axial configuration to the expanded deployed configuration (para 46).  The mechanism suggested by Rapoport et al. is considered similar to the actuator as claimed.
In regard to claims 7 and 22, the electrode array of Rapoport et al.  wherein the inserter 201 comprises at least a first spring element and a second spring element, wherein a distal end of the first spring element is attached to a first edge of the substrate, wherein a distal end of the second spring element is attached to a second edge of the substrate, and wherein the first edge opposes the second edge (figures 2A and 2B, para 45-46; coils of the skeleton member comprise and array of loops made from shape memory allows (i.e., considered to comprise spring properties, and allow for the electrode array system 200 to unfold from a compressed state to an uncompressed state).
In regard to claims 11 and 29, the electrode array of Rapoport et al. wherein the substrate has a tapered proximal portion configured to facilitate ease of extraction of the substrate through the hole (figures 2B and 2C, para 61).
In regard to claim 12, Rapoport et al. include radio-opaque markers to guide insertion of the electrode array (para 69).
In regard to claim 15, Rapoport et al. utilize suitable visualization means and techniques equivalent to the claimed features for guiding insertion of the electrode array (para 61).

In regard to claim 27, Rapoport et al. includes a mechanism for expanding the electrode array from the compressed axial configuration to the expanded deployed configuration (para 46).  The mechanism suggested by Rapoport et al. is considered similar to the actuator as claimed.
In regard to claim 28, Rapoport et al. teaches that the components of the electrode array may be extracted and removed (para 61).
In regard to claim 30, Rapoport et al. use a neuroendoscope or fluoroscopic guidance to provide visualization guidance during insertion of the array (para 69).
In regard to claims 32 and 33, Rapoport et al. teaches that the components of the electrode array may be extracted and removed (para 61).
In regard to claims 34 and 35, Rapoport et al. disclose that the inserter, the substrate, and the array of electrodes are configured in a first compressed state and wherein the inserter is configured to expand from the first compressed state to a second uncompressed state (figures 3A-3B); and a cannula configured to accommodate the inserter, the substrate and the array of electrodes in the first compressed state and configured to release the inserter (figures 3A-3B, para 49 and 60-61; the substrate and .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapoport et al. (US Publication no. 2018/0117309) in view of Swinehart et al. (US Publication no. 2013/0152657).
In regard to claim 13, Rapoport et al. is considered to substantially describe the invention as claimed, however does not teach that the cannula has an ovoid cross-section and is curved along its length.  Swinehart et al. describes a cannula with an oval shape and a curved portion (para abstract, para 38, and 41).  The oval cross sectional shape and curved portion reduce friction and striction of an instrument inserted through .

Allowable Subject Matter
Claims 5, 6, 8-10, 14, 20, 21, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to set forth the additional features in combination with the features of the base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 April 2021